UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 615 E. Michigan St. Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:September 30, 2011 Item 1. Report to Stockholders. SEMI-ANNUAL REPORT SEPTEMBER 30, 2011 Advised by NorthCoast Asset Management, LLC www.northcoastam.com (800) 558-9105 CAN SLIM® SELECT GROWTH FUND Dear Fellow Investor, Heavy weather sailing in 40 knot plus winds with 20 to 30 foot waves, where the use of warps, drogues and parachute anchors that can be critical to survival, is not predictable even for the most experienced sailors.These conditions typically arise from sudden squalls or unexpected weather and are frightening.One of our partners who sails reminds us that “storms are inevitable; preparation is essential.” The metaphor is obvious as heavy weather rolled in during the third quarter.Even though Monday morning quarterbacking is in vogue after market turns, the truth is that the second quarter closed with optimism.Although follow through spilled over into July with the S&P 500® closing at 1,353 on July 7th, a debt ceiling clash in Washington, disappointing U.S. economic numbers and weak European response to their financial crisis took hold of a fragile market psyche and drove us right into the eye of the storm. For the six months ending September 30, 2011, the S&P 500® dropped -13.78% and the CAN SLIM Select® Growth Fund (“CANGX” or the “Fund”) dropped -13.58%.However, we are pleased to announce that Morningstar has given the Fund a five star overall Morningstar Rating among 601 Mid-Cap Growth Funds for the period ending September 30, 2011 derived from a weighted average of the Fund’s three-, five- and ten-year risk adjusted return measure, if applicable.Past performance is no guarantee of future results.The Fund has experienced recent negative returns.For current performance please call 800-274-5448 or visit www.northcoastam.com. The S&P 500® experienced a 1-day change of at least 1% (either a gain or a loss) 27 times during August and September.For comparison, the index had 75 “1% change days” in all of calendar year 2010.Further, there were three rallies of over +8% during the same time! This kind of market movement prompted our program to change the Fund’s level of investment.On September 30, 2011, the Fund was 59% invested.Twice during the six months ending September, 30, 2011 the level of investment for the Fund increased to over 88% (mid-April and the end 1 CAN SLIM® SELECT GROWTH FUND of July) only to be pared back as market rallies failed multiple times.In the heat of the European crisis, the Fund dropped to 38% invested in late August.Stocks like Alexion Pharmaceuticals, Inc. (ALXN) and IAC/InterActive Corp. (IACI) remained in our portfolio throughout the past six months and helped to drive the Fund’s performance due to their market outperformance. Our investment program pursues these high-quality issues and attempts to purchase them at proper points.We continue to methodically seek better than average opportunities for the Fund as the market ebbs and flows.Years of experience have shaped our fundamental belief that process, system and the rigorous adherence to time-tested investing rules will win over time.It has never been our role to predict how the market will respond to news but rather to react to what is actually happening along the way. Thank you for your business.It is a privilege to serve shareholders as advisor to the Fund and look forward to a bright future together. Sincerely, Brentin C. Elam Co-Portfolio Manager NorthCoast Asset Management, LLC Opinions expressed are subject to change, are not guaranteed and should not be considered investment advice. Past performance is no guarantee of future results. Mutual fund investing involves risk.Principal loss is possible.The Fund may invest in foreign securities which will involve greater volatility and political, economic and currency risks and differences in accounting methods.The Fund invests in micro-, small-and medium-capitalization companies, which involve additional risks such as limited liquidity and great price volatility than large-capitalization companies.The 2 CAN SLIM® SELECT GROWTH FUND Fund will experience portfolio turnover, which may result in adverse tax consequences to the Fund’s shareholders.Because the Fund can invest in other investment companies your cost of investing in the Fund will be higher than your cost of investing directly in the shares of the mutual funds in which it invests.By investing in the Fund, you will indirectly bear your share of any fees and expenses charged by the underlying funds, in addition to indirectly bearing the principal risks of those funds.Because the fund invests in ETFs, it is subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a fund’s ability to sell its shares. Investment performance reflects fee waivers.In the absence of fee waivers, total returns would be reduced. The S&P 500® Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.You cannot invest directly in an index. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.For a complete list of holdings, please refer to the Schedule of Investments in this report.Current and future holdings are subject to risk. Must be preceded or accompanied by a current prospectus. ©2011 Morningstar, Inc.All Rights Reserved.The information contained herein: (1) is proprietary to Morningstar; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely.Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information.For each fund with at least a three year history, Morningstar calculates a Morningstar Rating™ metric each month by subtracting the return on a 90-day U.S. Treasury Bill from the fund’s load-adjusted return for the same period, and then adjusting this excess return for risk.The top 10% of funds in each category receive 5 stars, the next 22.5% receive 4 stars, the next 35% receive 3 stars, the next 22.5% receive 2 stars and the bottom 10% receive 1 star.The CAN SLIM® Select Growth Fund was rated against 601 Mid-Cap Growth funds over the last five years and rated against 676 Mid-Cap Growth funds over the last three years.With respect to these Mid-Cap Growth funds, CAN SLIM®Select Growth Fund received a Morningstar rating of 5 stars for the five-year period, and a Morningstar rating of 4 stars for the three year period ending 9/30/11.The fund does not yet have ten-year performance numbers.Past Performance is not a guarantee of future results. The CAN SLIM® Select Growth Fund is distributed by Quasar Distributors, LLC. 3 CAN SLIM® SELECT GROWTH FUND SECTOR ALLOCATION AT SEPTEMBER 30, 2011 (UNAUDITED) * Cash equivalents and other assets in excess of liabilities. EXPENSE EXAMPLE FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2011 (UNAUDITED) As a shareholder of the CAN SLIM® Select Growth Fund (the “Fund”), you incur two types of costs: (1) transaction costs and redemption fees and (2) ongoing costs, including investment advisory fees, distribution and/or service (12b-1) fees and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (4/1/11 – 9/30/11). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.Although the Fund charges no sales load or transaction fees, you will be assessed 4 CAN SLIM® SELECT GROWTH FUND EXPENSE EXAMPLE FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2011 (UNAUDITED) (CONTINUED) fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, currently, will be charged by a $15.00 fee.You will be charged a redemption fee equal to 2% of the net amount of the redemption if you redeem your shares 30 days after you purchase them.An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, fund accounting fees, custody fees and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are 5 CAN SLIM® SELECT GROWTH FUND EXPENSE EXAMPLE FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2011 (UNAUDITED) (CONTINUED) meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During the Period 4/1/11 9/30/11 4/1/11 – 9/30/11* Actual $ 864 Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 1.70% (reflecting fee recoupments in effect) multiplied by the average account value over the period multiplied by 183/366 (to reflect the one-half year period). 6 CAN SLIM® SELECT GROWTH FUND SCHEDULE OF INVESTMENTS AT SEPTEMBER 30, 2011 (UNAUDITED) Shares Value COMMON STOCKS: 46.3% Asset Management: 0.9% Cohen & Steers, Inc. $ Auto Components: 1.1% AutoZone, Inc.* Beverage & Tobacco Products: 1.0% Lorillard, Inc. Chemical Manufacturing: 7.2% Alexion Pharmaceuticals, Inc.* Bristol-Myers Squibb Co. CF Industries Holdings, Inc. Church & Dwight Co., Inc. Colgate-Palmolive Co. Questcor Pharmaceuticals, Inc.* Shire plc - ADR Computer & Electronic Products: 2.1% Cardtronics, Inc.* Teradata Corp.* Credit Intermediation: 2.0% First Cash Financial Services, Inc.* Mastercard, Inc. Diversified Services: 3.3% Kimberly-Clark Corp. Liberty Capital Group* Nu Skin Enterprises, Inc. Food Manufacturing: 1.0% Mead Johnson Nutrition Co. The accompanying notes are an integral part of these financial statements. 7 CAN SLIM® SELECT GROWTH FUND SCHEDULE OF INVESTMENTS AT SEPTEMBER 30, 2011 (UNAUDITED) (CONTINUED) Shares Value COMMON STOCKS: 46.3% (Continued) Food Services: 2.3% Buffalo Wild Wings, Inc.* $ Domino’s Pizza, Inc.* Information Services: 2.4% IAC/InterActiveCorp.* Quality Systems, Inc. Insurance Carriers: 3.1% Centene Corp.* HealthSpring, Inc.* Humana, Inc. Medical Equipment: 1.3% Kinetic Concepts, Inc.* Merchant Wholesalers: 5.4% Dollar General Corp.* Dollar Tree, Inc.* Genesco, Inc.* Lululemon Athletica, Inc.* The TJX Cos., Inc. Mining: 2.0% Allied Nevada Gold Corp.* Royal Gold, Inc. Oil & Gas: 2.8% Cabot Oil & Gas Corp. Concho Resources, Inc.* Southern Union Co. The accompanying notes are an integral part of these financial statements. 8 CAN SLIM® SELECT GROWTH FUND SCHEDULE OF INVESTMENTS AT SEPTEMBER 30, 2011 (UNAUDITED) (CONTINUED) Shares Value COMMON STOCKS: 46.3% (Continued) Primary Metal Manufacturing: 1.0% Mueller Industries, Inc. $ Software & Publishing: 1.0% Informatica Corp.* Technology: 2.0% NTT DOCOMO, Inc. - ADR Telecom Corp. of New Zealand Ltd. - ADR Utilities: 2.2% Consolidated Edison, Inc. Progress Energy, Inc. Warehousing & Storage: 1.1% Iron Mountain, Inc. Waste Management: 1.1% Clean Harbors, Inc.* TOTAL COMMON STOCKS (Cost $32,367,984) INVESTMENT COMPANIES: 9.0% iShares Russell Midcap Growth Index Fund iShares S&P SmallCap 600 Index Fund SPDR S&P 500 Index TOTAL INVESTMENT COMPANIES (Cost $6,603,160) The accompanying notes are an integral part of these financial statements. 9 CAN SLIM® SELECT GROWTH FUND SCHEDULE OF INVESTMENTS AT SEPTEMBER 30, 2011 (UNAUDITED) (CONTINUED) Shares Value SHORT-TERM INVESTMENT: 41.1% Money Market Fund: 41.1% Federated U.S. Treasury Cash Reserves Fund - Institutional Shares, 0.002%^ $ TOTAL SHORT-TERM INVESTMENT (Cost $29,649,394) TOTAL INVESTMENTS IN SECURITIES: 96.4% (Cost $68,620,538) Other Assets in Excess of Liabilities: 3.6% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. ADR American Depository Receipt ^ 7-day yield as of September 30, 2011. The accompanying notes are an integral part of these financial statements. 10 CAN SLIM® SELECT GROWTH FUND STATEMENT OF ASSETS AND LIABILITIES AT SEPTEMBER 30, 2011 (UNAUDITED) ASSETS Investments in securities, at value $ (Cost $68,620,538) (Note 2) Cash Receivables: Investments sold Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Fund shares redeemed Investment advisory fees, net Administration fees Custody fees Distribution fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ Net asset value, offering price and redemption price per share ($72,161,218/6,627,074 shares outstanding; unlimited number of shares authorized without par value) $ COMPONENTS OF NET ASSETS Paid-in capital $ Accumulated net investment loss ) Accumulated net realized loss on investments and foreign currency transactions ) Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 11 CAN SLIM® SELECT GROWTH FUND STATEMENT OF OPERATIONS FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2011 (UNAUDITED) INVESTMENT INCOME Dividends (net of foreign withholding tax of $1,721) $ Interest Total investment income EXPENSES (Note 3) Investment advisory fees Distribution fees Administration fees Transfer agent fees Fund accounting fees Registration fees Audit fees Miscellaneous expenses Reports to shareholders Chief Compliance Officer fees Custody fees Trustee fees Legal fees Insurance expense Total expenses Plus fees recouped Net expenses Net investment loss ) REALIZED AND UNREALIZED LOSS ON INVESTMENTS AND FOREIGN CURRENCY TRANSACTIONS Net realized loss on investments and foreign currency transactions ) Change in net unrealized depreciation on investments ) Net realized and unrealized loss on investments and foreign currency transactions ) Net decrease in net assets resulting from operations $ ) The accompanying notes are an integral part of these financial statements. 12 CAN SLIM® SELECT GROWTH FUND STATEMENT OF CHANGES IN NET ASSETS Six Months Ended Year Ended September 30, 2011 March 31, (Unaudited) INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) $ ) Net realized gain (loss) on investments and foreign currency transactions ) Change in net unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resulting from operations ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase (decrease) in net assets ) NET ASSETS Beginning of period/year End of period/year $ $ Accumulated net investment loss $ ) $ — (a) Summary of capital share transactions is as follows: Six Months Ended September 30, 2011 Year Ended (Unaudited) March 31, 2011 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — Shares redeemed (b) Net increase $ $ (b) Net of redemption fees of $25,151 and $36,591, respectively. The accompanying notes are an integral part of these financial statements. 13 CAN SLIM® SELECT GROWTH FUND FINANCIAL HIGHLIGHTS FOR A CAPITAL SHARE OUTSTANDING THROUGHOUT THE PERIOD/YEAR Six Months Ended September Year Ended March 31, 30, 2011 (Unaudited) Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS: Net investment loss ) ) ) )* ) ) Net realized and unrealized gain (loss) on investments ) ) ) Total from investment operations ) ) ) LESS DISTRIBUTIONS: Net investment income — — ) — — — Paid-in capital from redemption fees (Note 2) * ) * * * Net asset value, end of period/year $ Total return (13.58)% ^ % % )% % )% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period/year (millions) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS: Before fees waived/recouped and expenses absorbed %+ % After fees waived/recouped and expenses absorbed %+ % RATIO OF NET INVESTMENT LOSS TO AVERAGE NET ASSETS: Before fees waived/ recouped and expenses absorbed )%+ )% )% )% )% )% After fees waived/ recouped and expenses absorbed )%+ )% )% )% )% )% Portfolio turnover rate %^ % * Less than $0.01 per share. ^ Not Annualized. + Annualized. The accompanying notes are an integral part of these financial statements. 14 CAN SLIM® SELECT GROWTH FUND NOTES TO FINANCIAL STATEMENTS AT SEPTEMBER 30, 2011 (UNAUDITED) NOTE 1 – ORGANIZATION The CAN SLIM® Select Growth Fund (the “Fund”), is a diversified series of shares of beneficial interest of the Professionally Managed Portfolios (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “1940 Act”) as an open-end investment management company.The Fund commenced operations on September 26, 2005. The investment objective of the Fund is long-term capital appreciation which it seeks to achieve from investing in a combination of growth equity securities and cash equivalents. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund.These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation.All equity securities that are traded on a national securities exchange, except those listed on the NASDAQ Global Market® (“NASDAQ”), are valued at the last reported sale price on the exchange on which the security is principally traded.Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price (“NOCP”).If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices will be used.All equity securities that are not traded on a listed exchange are valued at the last sale price in the over-the-counter market.If a non-exchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price will be used. Short-term securities that have maturities of less than 60 days, at the time of purchase, are valued at cost, which when combined with accrued interest, approximates market value. Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith by the Board of Trustees.When a security is “fair valued,” 15 CAN SLIM® SELECT GROWTH FUND NOTES TO FINANCIAL STATEMENTS AT SEPTEMBER 30, 2011 (UNAUDITED) (CONTINUED) consideration is given to the facts and circumstances relevant to the particular situation, including a review of various factors set forth in the pricing procedures adopted by the Fund’s Board of Trustees.Fair value pricing is an inherently subjective process and no single standard exists for determining fair value.Different funds could reasonably arrive at different values for the same security.The use of fair value pricing by a fund may cause the net asset value of its shares to differ significantly from the net asset value that would be calculated without regard to such considerations. At September 30, 2011, the Fund did not hold any fair valued securities. As described above, the Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security whether the security is new and not yet established in the marketplace, the liquidity of markets, and 16 CAN SLIM® SELECT GROWTH FUND NOTES TO FINANCIAL STATEMENTS AT SEPTEMBER 30, 2011 (UNAUDITED) (CONTINUED) other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund’s net assets as of September 30, 2011: Level 1 Level 2 Level 3 Total Common Stocks^ $ $
